United States Court of Appeals
                             For the Eighth Circuit
                         ___________________________

                                 No. 20-1643
                         ___________________________

                              United States of America

                         lllllllllllllllllllllPlaintiff - Appellee

                                            v.

                                    Tracy Vaughn

                       lllllllllllllllllllllDefendant - Appellant
                                       ____________

                     Appeal from United States District Court
                       for the District of Nebraska - Omaha
                                   ____________

                             Submitted: April 12, 2021
                             Filed: September 1, 2021
                                  [Unpublished]
                                  ____________

Before LOKEN, WOLLMAN, and STRAS, Circuit Judges.
                         ____________

PER CURIAM.

       In 2004, Tracy Vaughn was convicted after a bench trial of conspiracy to
distribute and possess with the intent to distribute at least 50 grams of cocaine base
(crack cocaine). At sentencing, the district court determined that Vaughn’s guidelines
sentencing range was 360 months to life imprisonment, based on its drug quantity
finding and his Criminal History Category of VI. The court imposed a sentence of
360 months imprisonment. Vaughn appealed; we affirmed. United States v. Vaughn,
410 F.3d 1002 (8th Cir. 2005), cert. denied, 546 U.S. 1124 (2006). In December
2019, Vaughn moved for a sentence reduction under Section 404 of the First Step Act
of 2018. Pub. L. No. 115-391, § 404, 132 Stat. 5194, 5222. The government agreed
Vaughn was eligible for First Step Act relief but opposed the motion. The district
court1 -- the same judge who presided over Vaughn’s bench trial, initial sentencing,
and two subsequent motions for sentence reductions under the now-advisory
guidelines -- denied discretionary First Step Act relief in a six-page Memorandum
and Order. The court recognized (i) the congressional intent to reduce sentencing
disparities between crack and powder cocaine offenses, (ii) “the substantial quantity
of drugs found attributable to the Defendant at sentencing, i.e., 2.17 kilograms of
crack cocaine,” and (iii) “the Defendant’s criminal history, which is extensive and
violent.” Vaughn appeals, raising arguments we have addressed in First Step Act
decisions issued after Vaughn filed his Brief on appeal. Reviewing for abuse of
discretion the district court’s decision to grant or deny a First Step Act reduction, we
affirm. United States v. McDonald, 944 F.3d 769, 771 (8th Cir. 2019) (standard of
review).

       When the defendant is eligible for relief under § 404, as in this case, the court
must decide, in its discretion, whether to grant or deny a reduction. Id. at 772. On
appeal, Vaughn argues the district court abused its discretion by failing to consider
the “full panoply” of sentencing factors in 18 U.S.C. § 3553(a), including “evidence
of post-sentence rehabilitation.” We again reject these arguments.

      Vaughn argues the First Step Act “demands” that a district court consider the
§ 3553(a) factors, as the district court did in United States v. Williams, 943 F.3d 841
(8th Cir. 2019). We did not address this contention in Williams, but we have since


      1
       The Honorable Laurie Smith Camp, United States District Judge for the
District of Nebraska, now deceased.

                                          -2-
clarified that, while the district court may consider the § 3553(a) factors in exercising
its First Step Act discretion, the Act does not require it to do so. See United States
v. Booker, 974 F.3d 869, 871 (8th Cir. 2020); United States v. Hoskins, 973 F.3d 918,
921 (8th Cir. 2020); United States v. Moore, 963 F.3d 725, 727 (8th Cir. 2020), cert.
denied, 141 S. Ct. 1118 (2021).

       Vaughn further argues the district court abused its discretion by focusing only
on his drug quantity and criminal history and failing to consider relevant mitigating
factors under § 3553(a) -- the fact that the Fair Sentencing Act reduced his advisory
guideline range below his 360-month sentence, and evidence of his post-sentence
rehabilitation. We have consistently rejected the argument that “the court did not
expressly discuss my contention so it was not properly considered.” Booker, 974
F.3d at 871. The district court need not respond to every argument made by
defendant or recite each section 3553 factor. Here, given the district court’s lengthy
familiarity with Vaughn’s offense conduct, criminal history, and relevant changes in
sentencing under the Fair Sentencing Act and the First Step Act, we conclude that the
record on appeal “set[s] forth enough to satisfy the appellate court that [the
sentencing judge] has considered the parties’ arguments and has a reasoned basis for
exercising [her] own legal decisionmaking authority.’” Booker, 974 F.3d at 871,
quoting Rita v. United States, 551 U.S. 338, 356 (2007). A district court may reduce
a sentence based on post-sentence rehabilitation but need not explicitly respond to a
defendant’s rehabilitation argument. See United States v. Sherman, 960 F.3d 978,
982 (8th Cir. 2020); United States v. Banks, 960 F.3d 982, 985 (8th Cir. 2020).

      The Order of the district court dated March 4, 2020 is affirmed.
                      ______________________________




                                          -3-